Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, Applicant should modify the medium to be non-transitory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26, 28-29, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, (IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 17, NO. 9, 
Regarding claim 23, SCHWARZ discloses a method of decoding an input signal, the method comprising: receiving a base decoded signal (i.e. layer 0, Fig. 12), the base decoded signal being generated by feeding a decoder with a base encoded version of a signal to be reconstructed (Fig. 12); 

    PNG
    media_image1.png
    538
    936
    media_image1.png
    Greyscale

	It is noted that SCHWARZ is silent about producing a corrected signal by: adding a first residual signal to the first decoded signal; 
producing a larger resolution signal by: up-sampling the corrected decoded version; and  adding a second residual signal to the up-sampled corrected decoded version; 
wherein the up-sampling is one of bilinear or bicubic up-sampling as claimed.

    PNG
    media_image2.png
    519
    885
    media_image2.png
    Greyscale

producing a larger resolution (step 950) signal by: up-sampling the corrected decoded version (see above citation, also para [0071] In a manner as previously discussed, the encoder 140 produces the set of encoded data 425 to reconstruct a respective signal 115. As shown, set of encoded data 425-1 includes a set of residual data 470-1; set of encoded data 425-2 includes operations 460-2 and residual data 470-2; set of encoded data 425-3 includes operations 460-3 and residual data 470-3; and so on up the hierarchy); and 
adding a second residual signal to the up-sampled corrected decoded version (Fig. 9, i.e. para. [0149] In step 950, the decoder 440 applies the upsample operation identified in the second set of decoded data to the reconstructed signal at the first level of quality to reconstruct the signal at a second level of quality.); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SCHWARZ by adding ROSSATO's teaching so as to have benefit of using an upsampling filter without blurring from using an upsampling Gaussian filter.

Regarding claim 24, SCHWARZ/ROSSATO, for the same motivation of combination, further discloses the method of claim 23, wherein the up-sampling comprises constructing a plurality of source grids (ROSSATO, para. 23, see grid, since as cited below, there are different levels of resolutions, therefore multiple source grids), and wherein the source grids are either 2x2 source grids or 4x4 source grids, the source grids being used to derive destination values of the up-sampled corrected decoded signal (ROSSATO, Fig. 3).

    PNG
    media_image3.png
    744
    858
    media_image3.png
    Greyscale

Regarding claim 25, SCHWARZ/ROSSATO, for the same motivation of combination, further discloses method of claim 24, wherein each 2x2 source grid has a base location at local index [1, 1] providing a base value, where the local index [1, 1] is the lower right corner of 2x2 source grid, and the remaining sub locations are up, left and diagonally up and left from the base location, each providing a sub value (see ROSSATO, Fig. 5).

    PNG
    media_image4.png
    567
    888
    media_image4.png
    Greyscale

Regarding claim 26, SCHWARZ/ROSSATO, for the same motivation of combination, further discloses the method of claim 24, wherein each 4x4 source grid has a base location at local index [2, 2] providing a base value (see ROSSATO Fig. 5, and replacing Fig. 5 elements with the Fig. 3, i.e. 4x4 grid), and sub locations in the remaining part of the 4x4 source grid providing sub values (ROSSATO, Fig. 3).

Regarding claim 28, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 23, wherein a destination base location in the up- sampled corrected version is calculated from a base location in a respective source grid, and wherein one or more destination sub locations are calculated from the destination base location, to define a destination grid (see ROSSATO, Fig. 5).





Regarding claim 35, SCHWARZ/ROSSATO, for the same motivation of combination, further discloses the method of claim 23, wherein the input signal comprises one or more frames of a video signal, each frame comprising a plurality of pixel values (ROSSATO, Fig. 4, multiple levels of frames of video signals)

Regarding claim 36, SCHWARZ/ROSSATO, for the same motivation of combination, further discloses the method of claim 23, wherein the upsampling type used at an encoder to produce the second residual signal is signalled to a decoder, the decoder being configured to use the signaled upsampling type to produce the larger resolution signal (ROSSATO, para. 105; Please check proper spelling of Singalled, and if needed, please correct all the corresponding typo.).

Regarding claim 37, SCHWARZ/ROSSATO, for the same motivation of combination, discloses a computer-readable storage medium or data carrier comprising instructions which when executed by a processor cause the processor to: receive a base decoded signal, the base decoded signal being generated by feeding a decoder with a base encoded version of a signal to be reconstructed; produce a corrected signal by: adding a first residual signal to the first decoded signal; produce a larger resolution signal by: up-sampling the corrected decoded version; and adding a second residual signal to the up-sampled corrected decoded version; wherein the up-sampling is one of bilinear or bicubic up-sampling (see rejection of claim 23).

Regarding claim 38, SCHWARZ/ROSSATO, for the same motivation of combination, discloses a decoder comprising a processor and memory, the processor configured to: receive a base decoded signal (see rejection of claim 23), the base decoded signal being generated by feeding a decoder with a base encoded version of a signal to be reconstructed (see rejection of claim 23); produce a corrected signal by: adding a first residual signal to the first decoded signal; produce a larger resolution signal by: up-sampling the corrected decoded version; and adding a second residual signal to the up-sampled corrected decoded version; wherein the up-sampling is one of bilinear or bicubic up-sampling (see rejection of claim 23).

Claim 27, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, (IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 17, NO. 9, SEPTEMBER 2007 “Overview of the Scalable Video Coding Extension of the H.264/AVC Standard” hereinafter “Schwarz”)(IDS), in view of Rossato et al. (Pub. No.: US 2013/0294495 Al, “Rossato”), further in view of  Convolution (“https://web.archive.org/web/20170703003140/https://clouard.users.greyc.fr /Pantheon/experiments/rescaling/index-en.html”, hereinafter “Convolution”, 2018)
Regarding claim 30, SCHWARZ/ROSSATO discloses the method of claim 24.
It is noted that SCHWARZ/ROSSATO is silent about wherein the source grid is a 2x2 source grid, and wherein the up-sampling comprises performing a bilinear interpolation on the data values of the 2x2 source grid using relative weights for each grid position to derive destination data values as claimed.
However, CONVOLUTION discloses wherein the source grid is a 2x2 source grid, and wherein the up-sampling comprises performing a bilinear interpolation on the data values of the 2x2 source grid using relative weights for each grid position to derive destination data values (pg. 6, sect. III.1. Resampling by convolution: Before considering the 2D, we examine a less intuitive but more general 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SCHWARZ/ROSSATO in combination by adding CONVOLUTION's teaching so as to have benefit of being easy to extend this method to different scaling and different dimensions

Regarding claim 27, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 25, wherein in constructing the 2x2 source grid or the 4x4 source grid, each sub value of the grid which falls outside a boundary of the corrected decoded version is calculated to be the nearest base or sub value at the respective boundary (see rejection of claim 34, the convolution at the edge).
Regarding claim 31, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 30, wherein a destination base location in the up- sampled corrected version is calculated from a base location in a respective source grid (CONVOLUTION, as cited above, i.e. convolution with weight), and wherein one or more destination sub locations are calculated from the destination base location, to define a destination grid (CONVOLUTION, Fig. Sec. III.1, replicated below), wherein the relative weights are dependent on the position of the destination data 

    PNG
    media_image5.png
    305
    788
    media_image5.png
    Greyscale

Regarding claim 32, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 24, wherein the source grid is a 4x4 source grid (see ROSSATO, for 4x4 as cited above in Fig. 3), and wherein the up-sampling comprises performing a bicubic interpolation on the 4x4 source grid using different coefficients for each destination value being derived (see claim 31, for explanation of convolution method).

Regarding claim 33, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 24, wherein the up-sampling comprises applying an up-sampling kernel that is the same size as the source grid (CONVOLUTION, sect. III.1).

Regarding claim 34, SCHWARZ/ROSSATO/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 33, wherein a plurality of up-sampling kernels are defined (Sect. III. 2)., and the method comprises selecting one of the plurality of up-sampling kernels based on the relative position of a destination pixel with respect to a source pixel (See CONVOLUTION for convolution, i.e. for convolution, there are different kernel with respect to different edge handling: Edge 

    PNG
    media_image6.png
    564
    954
    media_image6.png
    Greyscale


Conclusion

using an image pyramid. During synthesis, the process begins at the bottom of the pyramid that can be initialized to white noise, and after each level is finished synthesizing, a bi-linear interpolation is used to upsample to the next level of the pyramid. 8. The system of claim 6, wherein the instructions to determine a localized loss function for a pixel in the source style image direct the one or more processors to: group the pixels of the source style image into a plurality of cells determined by a grid applied to the source style image; determine a localized loss function for the one of the plurality of cells that has a group of pixels that include the pixel; and associate the determined localized loss function of the one of the plurality of cells with the pixel.

US 20100295851 A1 [0108] In step 1230, the small white buffer is upsampled into the full sized white buffer. In some embodiments, the small white buffer may be upsampled into the full sized white buffer using the high resolution depth information stored in the first depth prepass (e.g. step 1110) to weight each of a number of "bilinear" low resolution samples. In some embodiments, the small white buffer may be upsampled into the full sized white buffer using the high resolution depth information stored in the first depth prepass (e.g. step 1110) to weight each of, for example, four "bilinear" low resolution samples. identifying a set of shadow casters and a set of shadow receivers in a frame of a scene that is lighted by at least a first light source; constructing a first three-dimensional (3D) grid, from the first light source's point of view, that fully encloses a first volume of the scene, comprising one or more shadow casters of the set of shadow casters that fall within the first volume of the scene; projecting each of the one or more shadow casters to generate one or more projected shadow casters; growing each cell of the first 3D grid that includes at least a portion of the one or more projected casters; constructing a second three-dimensional (3D) grid, from the first light source's point of view, that fully encloses the first volume of the scene, comprising one or more shadow receivers of the set of shadow receivers that 
US 20020101536 A1 [0041] In particular, the individual YUV values of the planar YUV 4:2:0 format source data are scaled to the resolution of the destination surface. Such scaling can be accomplished either by upsampling or downsampling the source data with a bilinear filter in both the vertical and horizontal directions, and the UV data is further adjusted by a half-pixel location to align with the sampling point of the packed YUV 4:2:2 format. Y data can be scaled without such a half-pixel adjustment. This process utilizes, for example, the example interpolation formula or conversion formula {.alpha..mu..sub.1-(1-.alpha.).mu..sub.0} to determine the interpolated upsampled values of UV. The adjustments of the sampling points may be, but is not at all limited to, one half pixel position. The value ".alpha." indicates the offset of the sample in relation to the converted format, .mu..sub.1 is the value of the lower component and .mu..sub.0 is the value of the higher component. For example, to interpolate the new values of UV, represented by U', reference is made to the example of FIG. 6A. To arrive at the new value of UV at U'.sub.10 in the 4:2:2 sampling grid 900, an interpolation utilizing the example interpolation or conversion formula {.alpha..mu..sub.1-(1-.alpha.).mu..su- b.0} must be made with .mu..sub.1 representing the lower UV values U.sub.20 in the 4:2:0 sampling grid 800 and .mu..sub.0 representing the upper UV values U.sub.00 at bit address Y.sub.00 in the 4:2:0 sampling grid 800. The value ".alpha." in this example is 0.25, since the sampling point for the UV value represented by U".sub.10 in the 4:2:2 sampling grid 900 is offset downward by 0.25 pixel from the upper UV value 
US 20200366938 A1 [0057] Higher levels of quality in the hierarchy 230 are reconstructed by upsampling lower levels (using specific operations, described later) and by decoding the necessary residuals (encoded and transmitted with operations described later). It is not necessary that the kernel/operation used to upsample (e.g., on the decoding side) is of the same kind of the kernel/operation used to downsample (e.g., on the encoding side). Indeed, there are advantages to using a downsampling operation which is different to a corresponding upsampling operation, because more freedom to optimise visual aspects of an image is achieveable. For example, a trade off can be made between blurring, ringing and aliasing more flexibly this way. Also, it is not necessary that the operation used to obtain the lower levels is even a filter (linear or non-linear): it may actually be a combination of techniques. In other words, the encoding and respective decoding process as discussed herein may be asymmetrical. In one variation, the signal 115 is encoded with one or more operations at each level of quality so as to reduce an entropy of respective residual data that are applied after upsampling as will be discussed later in this specification. This may reduce an amount of data that is needed to reconstruct the original signal 115. Downsampling is typically achieved using a linear filter (for example a Lanczos or Gaussian filter), and upsampling using a non-linear filter or bicubic interpolation. However, any suitable filter may be used for either downsampling or upsampling as required.
US 20130294495 A1 [0068] In one embodiment, results of applying a bilinear filter during encoding are tweaked so as to minimize the entropy of residuals when we upsample back to higher levels. Reducing the entropy of residual data for one or more of the levels of quality can reduce an overall amount of data that is needed to reconstruct the signal at a high level of quality. In one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK F HUANG/Primary Examiner, Art Unit 2485